



SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AND SECURITY
AGREEMENT (this “Amendment”) dated as of February 25, 2020, by and among CIBC
BANK USA, formerly known as The PrivateBank and Trust Company, an Illinois
banking corporation (together with its successors and assigns, “Administrative
Agent”) in its capacity as administrative agent for the Lenders (as defined
below), the Lenders, and the Affiliates of DIVERSICARE HEALTHCARE SERVICES, INC.
identified on the signature pages as “Borrower” (individually and collectively,
“Borrower”).
WHEREAS, Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Second Amended
and Restated Term Loan and Security Agreement dated as of February 26, 2016 (as
the same has been, and may hereafter be, amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Loan Agreement as amended by this Amendment);
    WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment;
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties set forth in Section 3 below, Borrower, Administrative Agent and
Lenders hereby amend the Loan Agreement as follows:
(a)    Section 1.1 of the Loan Agreement is hereby amended by adding the
following new definitions in proper alphabetical order therein to read as
follows:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Libor Base Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Libor Base Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected to by Administrative Agent giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Libor Base Rate
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the Libor Base Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Libor Base Rate:
(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Libor Base Rate permanently or indefinitely ceases to provide the Libor Base
Rate; or
(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Libor Base Rate:
(1)a public statement or publication of information by or on behalf of the
administrator of the Libor Base Rate announcing that such administrator has
ceased or will cease to provide the Libor Base Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Libor Base Rate;
(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the Libor Base Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the Libor
Base Rate, a resolution authority with jurisdiction over the administrator for
the Libor Base Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the Libor Base Rate, which
states that the administrator of the Libor Base Rate has ceased or will cease to
provide the Libor Base Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Libor Base Rate; or
(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the Libor Base Rate announcing that the Libor Base Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or Required Lenders, as applicable, by notice to Borrower, Administrative Agent
(in the case of such notice by Required Lenders) and Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Libor Base
Rate and solely to the extent that the Libor Base Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Libor Base Rate for all purposes hereunder in
accordance with Section 3.11 and (y) ending at the time that a Benchmark
Replacement has replaced the Libor Base Rate for all purposes hereunder pursuant
to Section 3.11.
“Early Opt-in Election” means the occurrence of:
(1)a determination by Administrative Agent or (ii) a notification by Required
Lenders to Administrative Agent (with a copy to Borrower) that Required Lenders
have determined, that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section 3.11, are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the Libor Base Rate, and
(2)(i) the election by Administrative Agent or (ii) the election by Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to
Borrower and Lenders or by Required Lenders of written notice of such election
to Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
(b)    The following definition in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
“EBITDAR” means with respect to the Borrower and the Affiliate Revolving
Borrowers (QIPP), for any period of determination, the sum of the net earnings
of the consolidated Borrower and Affiliate Revolving Borrowers (QIPP) (which
calculation shall not include or extend to Hospital District (as defined in the
Affiliate Revolving Loan Agreement (QIPP)) or any QIPP Funds (as defined in the
Affiliate Revolving Loan Agreement (QIPP))) before nonrecurring items (in
accordance with GAAP and as reasonably agreed to by the Administrative Agent),
interest, taxes, depreciation, amortization (including amortized transaction
expense) and rent, in each case without duplication and all as determined in
accordance with GAAP, consistently applied.
“Stated Maturity Date” means September 30, 2021.
(c)    The definition of “EBITDA” in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety.
(d)    The table in Section 2.1 (b) is hereby amended and restated in its
entirety as follows:
Year 1:
$1,610,000 ($134,167/month)
Year 2 (on or prior to June 1, 2017):
$1,680,000 ($140,000/month)
Year 2 (on and after July 1, 2017):
$1,830,000 ($152,500/month)
Year 3:
$1,920,000 ($160,000/month)
Year 4:
$2,010,000 ($167,500/month)
Year 5:
$2,110,000 ($175,833/month)
Year 6:
$2,220,000 ($185,000/month)

(e)    Article 3 is hereby amended by adding a new Section 3.11 therein to read
as follows:
3.11    Effect of Benchmark Transition Event.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Financing Agreement, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Administrative Agent (without,
except as specifically provided in the two following sentences, any action or
consent by any other party to this Agreement) may amend this Agreement to
replace the Libor Base Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
(Chicago time) on the fifth (5th) Business Day after Administrative Agent has
posted such proposed amendment to all Lenders and Borrower so long as
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising Required Lenders. Any such amendment
with respect to an Early Opt-in Election will become effective on the date that
Borrower and Lenders comprising Required Lenders have delivered to
Administrative Agent written notice that Borrower and such Required Lenders
accept such amendment. No replacement of Libor Base Rate with a Benchmark
Replacement pursuant to this Section 3.11 will occur prior to the applicable
Benchmark Transition Start Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Financing
Agreement, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Borrower and Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this Section
3.11 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.11.
(d)    Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower will be deemed to
have converted any pending request for a Libor Loan, and any conversion to or
continuation of any Libor Loans to be made, converted or continued during any
Benchmark Unavailability Period into a request for a borrowing of or conversion
to Base Rate Loans.
(f)    Effective December 31, 2019, Section 9.12 (b) is hereby amended and
restated in its entirety to read as follows:
(b)    Minimum Fixed Charge Coverage Ratio. The Guarantor shall not permit its
Fixed Charge Coverage Ratio to be less than 1.01 to 1.00 for the Fiscal Quarter
(i) ending March 31, 2020, measured on the last day of the applicable Fiscal
Quarter on a trailing three (3) month basis, (ii) ending June 30, 2020, measured
on the last day of the applicable Fiscal Quarter on a trailing six (6) month
basis, (iii) ending September 30, 2020, measured on the last day of the
applicable Fiscal Quarter on a trailing nine (9) month basis, and (iv) ending
December 31, 2020 and for each Fiscal Quarter thereafter, each measured on the
last day of the applicable Fiscal Quarter on a trailing twelve (12) month basis.
The Minimum Fixed Charge Converge Ratio shall not be tested for the Fiscal
Quarter ending December 31, 2019.
(g)    Effective December 31, 2019, Section 9.12 (c) is hereby amended and
restated in its entirety to read as follows:
(c)    Minimum Adjusted EBITDA (QIPP Funds). The Guarantor shall not permit its
Adjusted EBITDA (QIPP Funds) to be less than (i) $9,500,000 for the Fiscal
Quarter ending December 31, 2019 on a trailing Twelve (12) month basis, (ii)
$3,250,000 for the Fiscal Quarter ending March 31, 2020, measured on the last
day of the applicable Fiscal Quarter on a trailing three (3) month basis, (iii)
$6,500,000 for the Fiscal Quarter ending June 30, 2020, measured on the last day
of the applicable Fiscal Quarter on a trailing six (6) month basis, (iv)
$9,750,000 for the Fiscal Quarter ending September 30, 2020, measured on the
last day of the applicable Fiscal Quarter on a trailing nine (9) month basis,
and (v) $13,000,000 for the Fiscal Quarter ending December 31, 2020 and for each
Fiscal Quarter thereafter, each measured on the last day of the applicable
Fiscal Quarter on a trailing twelve (12) month basis.
(h)    The last unnumbered paragraph of Section 9.12 is hereby amended to
replace “Adjusted EBITDA” therein with “Adjusted EBITDA (QIPP Funds)”.
(i)    The following new paragraph shall be added to the end of Section 9.12 at
the end thereof:
Notwithstanding anything to the contrary contained herein, Borrower,
Administrative Agent and the Lenders hereby agree that, for purposes of
determining whether Borrower is in compliance with Section 9.12(b) (Minimum
Fixed Charge Coverage Ratio) and Section 9.12(c) (Minimum Adjusted EBITDA (QIPP
Funds)) herein, the Borrower may, solely for the Fiscal Year ending December 31,
2020, add back the amount of Cash Cost of Self-Insured Professional and General
Liability for such period that were previously deducted, in an amount not to
exceed $1,500,000 during such 12 month period, solely to the extent such claims
are associated with those facilities located in the State of Kentucky which were
previously owned or leased by Borrower or Borrower’s affiliates.
(j)    Section 12.1 is hereby amended by amending the second paragraph therein
by replacing “Except as otherwise set forth herein” at the beginning thereof
with “Except as otherwise set forth herein (including, without limitation,
Section 3.11)”.
2.    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment and the other instruments, agreements,
certificates and documents required to be executed and delivered in connection
herewith).
3.    Representations and Warranties. In order to induce Administrative Agent
and Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and Lenders (which representations and
warranties shall survive the execution and delivery hereof), both before and
after giving effect to this Amendment that:
(a)    Each of the representations and warranties of each Borrower contained in
the Loan Agreement and the other Financing Agreements to which Borrower is a
party are true and correct in all material respects (without duplication of any
materiality carve out already provided therein) on and as of the date hereof, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
(b)    Borrower has the corporate or limited liability company (as applicable)
power and authority (i) to enter into the Loan Agreement as amended by this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by Borrower;
(c)    This Amendment has been duly authorized, validly executed and delivered
by one or more duly authorized officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
4.    Conditions Precedent to Effectiveness of this Amendment. The amendments
contained in Section 1 of this Amendment shall become effective on the date
hereof as long as each of the following conditions precedent is satisfied as
determined by Administrative Agent:
(a)    all of the representations and warranties of Borrower under Section 3
hereof, which are made as of the date hereof, are true and correct;
(b)    Administrative Agent shall have received duly executed signature pages to
this Amendment from Borrower and Lenders;
(c)    Administrative Agent shall have received a duly executed Reaffirmation of
Second Amended and Restated Guaranty in the form attached hereto;
(d)    Administrative Agent shall have received a duly executed Reaffirmation of
Pledge Agreements in the form attached hereto;
(e)    Administrative Agent shall have received duly executed copies of
modifications to the Notes;
(f)    Administrative Agent shall have received the amount of reasonable fees
and out-of-pocket costs and expenses of counsel to Administrative Agent in
connection with the Amendment pursuant to Section 7 hereof and otherwise due and
owing pursuant to the Loan Agreement; and
(g)    Administrative Agent shall have received such other certificates,
schedules, exhibits, documents, opinions, affidavits, instruments,
reaffirmations, amendments, or consents that Administrative Agent may reasonably
require, if any.
1.    Reaffirmation; References to Loan Agreement; Additional Agreements and
Covenants; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and (ii)
delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed (x)
to be a consent to any amendment or modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein or in any of the other instruments, agreements, certificates and
documents required to be executed and delivered in connection herewith); or (y)
to prejudice any right or remedy which Administrative Agent or the Lenders may
now have under or in connection with the Loan Agreement or any of the other
Financing Agreements. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Amendment.
(e)    Except as expressly provided herein (or in any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith), the Loan Agreement and all of the other Financing
Agreements shall remain unaltered, and the Loan Agreement and all of the other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed in all respects.
2.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower and Guarantor (on behalf
of themselves and their respective subsidiaries, Affiliates, successors and
assigns), and, to the extent permitted by applicable law and the same is claimed
by right of, through or under the above, for their past, present and future
employees, directors, members, managers, partners, agents, representatives,
officers, directors, and equity holders (all collectively, with Borrower and
Guarantor, the “Releasing Parties”), do hereby unconditionally, irrevocably,
fully, and forever remise, satisfy, acquit, release and discharge Administrative
Agent and Lenders and each of Administrative Agent’s and Lender’s past, present
and future officers, directors, agents, employees, attorneys, parent,
shareholders, successors, assigns, subsidiaries and Affiliates and all other
persons and entities to whom Administrative Agent or Lenders would be liable if
such persons or entities were found in any way to be liable to any of the
Releasing Parties (collectively, the “Lender Parties”), of and from any and all
manner of action and actions, cause and causes of action, claims, cross-claims,
charges, demands, counterclaims, suits, proceedings, disputes, debts, dues, sums
of money, accounts, bonds, covenants, contracts, controversies, damages,
judgments, liabilities, damages, costs, expenses, executions, liens, claims of
liens, claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery or relief on account of any liability, obligation, demand, proceedings
or cause of action of whatever nature, whether in law, equity or otherwise
(including, without limitation, those arising under 11 U.S.C. §§ 541-550 and
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may have
heretofore accrued against any or all of Lender Parties, whether held in a
personal or representative capacity, that the Releasing Parties (or any of them)
have or may have against the Lender Parties or any of them (whether directly or
indirectly) and which are based on any act, fact, event, action or omission or
any other matter, condition, cause or thing occurring at or from any time prior
to and including the date hereof in any way, directly or indirectly arising out
of, connected with or relating to this Amendment, the Loan Agreement or any
other Financing Agreement and the transactions contemplated hereby and thereby,
the Collateral or the Liabilities, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing, other than any applicable good faith claim as to which
a final determination is made in a judicial proceeding (in which Administrative
Agent and any of the Lender Parties have had an opportunity to be heard) which
determination includes a specific finding that Administrative Agent acted in a
grossly negligent manner or with actual willful misconduct or illegal activity.
Borrower and Guarantor each acknowledges that Administrative Agent and Lenders
are specifically relying upon the representations, warranties and agreements
contained herein and that such representations, warranties and agreements
constitute a material inducement to Administrative Agent and Lenders in entering
into this Amendment.
(b)    Borrower and Guarantor each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    To the furthest extent permitted by law, Borrower and Guarantor each
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against Lender Parties under any law, rule or regulation of any jurisdiction
that would or could have the effect of limiting the extent to which a general
release extends to claims which a Lender Party or Releasing Party does not know
or suspect to exist as of the date hereof. Borrower and Guarantor each hereby
acknowledges that the waiver set forth in the prior sentence was separately
bargained for and that such waiver is an essential term and condition of this
Amendment (and without which the amendment in Section 1 hereof would not have
been agreed to by Administrative Agent and Lenders).
3.    Costs and Expenses. Without limiting the obligation of Borrower to
reimburse Administrative Agent for all costs, fees, disbursements and expenses
incurred by Administrative Agent as specified in the Loan Agreement, Borrower
agrees to and shall pay on demand all reasonable costs, fees, disbursements and
expenses of Administrative Agent in connection with the preparation,
negotiation, revision, execution and delivery of this Amendment and the other
agreements, amendments, modifications, reaffirmations, instruments and documents
contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses. All obligations provided herein shall survive any
termination of this Amendment and the Loan Agreement as amended hereby.
4.    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
5.    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
6.    Severability; Etc. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
8.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment or any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith.
9.    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
10.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles that would require the application of any
other laws.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have duly executed this Sixth Amendment
to Second Amended and Restated Term Loan and Security Agreement as of the day
and year first above written.
BORROWER:


DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE WINDSOR HOUSE, LLC
 
By:
Diversicare Leasing Corp., its sole member
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer
DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF HUTCHINSON, LLC
DIVERSICARE OF LARNED, LLC
By:


Diversicare Kansas, LLC, its sole member


 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer







DIVERSICARE PROPERTY CO., LLC
 
 
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer





DIVERSICARE AFTON OAKS PROPERTY, LLC
DIVERSICARE BRIARCLIFF PROPERTY, LLC
DIVERSICARE CHANUTE PROPERTY, LLC
DIVERSICARE CHISOLM PROPERTY, LLC
DIVERSICARE COUNCIL GROVE PROPERTY, LLC
DIVERSICARE HAYSVILLE PROPERTY, LLC
DIVERSICARE HARTFORD PROPERTY, LLC
DIVERSICARE HILLCREST PROPERTY, LLC
DIVERSICARE LAMPASAS PROPERTY, LLC
DIVERSICARE LARNED PROPERTY, LLC
DIVERSICARE SEDGWICK PROPERTY, LLC
DIVERSICARE WINDSOR HOUSE PROPERTY, LLC
DIVERSICARE YORKTOWN PROPERTY, LLC
DIVERSICARE HUTCHINSON PROPERTY, LLC
DIVERSICARE SELMA PROPERTY, LLC
By:
Diversicare Property Co., LLC, its sole member
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer





DIVERSICARE OF SELMA, LLC
By:
Diversicare Holding Company, LLC, its sole member
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer











Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC.
 
By: /s/James R. McKnight, Jr.          
Name: James R. McKnight, Jr.
Its: President and Chief Executive Officer



ADMINISTRATIVE AGENT:


CIBC BANK USA, formerly known as The PrivateBank and Trust Company, in its
capacity as administrative agent


By: /s/Adam D. Panos                    
Name: Adam D. Panos
Its: Managing Director


LENDER:


CIBC BANK USA, formerly known as The PrivateBank and Trust Company


By: /s/Adam D. Panos                    
Name: Adam D. Panos
Its: Managing Director


LENDER:


BANKERS TRUST COMPANY


By: /s/Jon M. Doll                    
Name: Jon M. Doll
Its: Vice President




LENDER:


BOKF, NA D/B/A BANK OF OKLAHOMA


By: /s/Brian Puckett                
Name: Brian Puckett
Its: Senior Vice President





LENDER:


CIT BANK, N.A.




By: /s/Richard Reynoso                
Name: Richard Reynoso
Its: Vice President







LENDER:
OPUS BANK,  
a California commercial bank 

By: /s/Sangjin Na               
Name: Sangjin Na               
Its:    Vice President               
 
 





LENDER:
FRANKLIN SYNERGY BANK
By:
/s/Lisa Fletcher
 
Name: Lisa Fletcher
 
Its: Senior Vice President
 
 




REAFFIRMATION OF SECOND AMENDED AND RESTATED GUARANTY


Dated as of February 25, 2020
The undersigned (“Guarantor”) hereby (i) confirms and agrees with CIBC BANK USA,
formerly known as The PrivateBank and Trust Company, an Illinois banking
corporation, in its capacity as administrative agent (together with its
successors and assigns, “Administrative Agent”) that Guarantor’s Second Amended
and Restated Guaranty dated as of February 26, 2016 made in favor of
Administrative Agent (as amended or modified, “Guaranty”), remains in full force
and effect and is hereby ratified and confirmed in all respects, including with
regard to the Second Amended and Restated Term Loan and Security Agreement dated
as of February 26, 2016, as amended prior to the date hereof and as further
amended by the foregoing Sixth Amendment to Second Amended and Restated Term
Loan and Security Agreement (“Amendment”), and each reference to the “Loan
Agreement” shall refer to the Loan Agreement as amended by the Amendment; (ii)
represents and warrants to Administrative Agent, which representations and
warranties shall survive the execution and delivery hereof, that Guarantor’s
representations and warranties contained in the Guaranty are true and correct as
of the date hereof, with the same effect as though made on the date hereof,
except to the extent that such representations expressly related solely to an
earlier date, in which case such representations were true and correct on and as
of such earlier date (and except for the representations in Section 10(b)
thereof which were true and correct on and as of the date when made); (iii)
agrees and acknowledges that such ratification and confirmation is not a
condition to the continued effectiveness of the Amendment or the Guaranty; and
(iv) agrees that neither such ratification and confirmation, nor Administrative
Agent’s solicitation of such ratification and confirmation, constitutes a course
of dealing giving rise to any obligation or condition requiring a similar or any
other ratification or confirmation from the undersigned with respect to
subsequent amendments or modifications, if any, to the Loan Agreement, as
amended by the Amendment or any other Financing Agreement (as defined in the
Loan Agreement, as amended by the Amendment). The execution, delivery and
effectiveness of this instrument shall not operate as a waiver of any right,
power or remedy of Administrative Agent under or pursuant to the Guaranty.
Guarantor acknowledges and agrees that Guarantor has received and reviewed a
fully-executed copy of the Amendment (and any other instrument, document or
agreement executed or delivered in connection therewith) and understands the
contents thereof. A signature hereto sent or delivered by facsimile or other
electronic transmission shall be as legally binding and enforceable as a signed
original for all purposes. This instrument shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflict of law principles that would require the application
of any other laws.
[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned has duly executed this Reaffirmation of
Second Amended and Restated Guaranty on and as of the date above.




DIVERSICARE HEALTHCARE SERVICES, INC. (F/K/A ADVOCAT INC.)


By:    /s/ James R. McKnight, Jr.    
Name: James R. McKnight, Jr.
Its:    President and Chief Executive Officer


    





REAFFIRMATION OF PLEDGE AGREEMENTS


Dated as of February 25, 2020
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the undersigned, respectively and as applicable hereby (a)
confirms and agrees with CIBC BANK USA, formerly known as The PrivateBank and
Trust Company, an Illinois banking corporation, in its capacity as
administrative agent (together with its successors and assigns, “Administrative
Agent”), that (i) Second Amended and Restated Pledge Agreement by and between
Diversicare Management Services Co. and Administrative Agent dated as of
February 26, 2016, (ii) Second Amended and Restated Pledge Agreement by and
between Advocat Finance, Inc. and Administrative Agent dated as of February 26,
2016, (iii) Second Amended and Restated Pledge Agreement by and between
Diversicare Leasing Corp. and Administrative Agent dated as of February 26,
2016, (iv) Second Amended and Restated Pledge Agreement by and between Senior
Care Florida Leasing Corp. and Administrative Agent dated as of February 26,
2016, (v) Amended and Restated Pledge Agreement by and between Diversicare
Leasing Company II, LLC and Administrative Agent dated as of February 26, 2016,
(vi) Amended and Restated Pledge Agreement by and between Diversicare Kansas,
LLC and Administrative Agent dated as of February 26, 2016, (vii) Second Amended
and Restated Pledge Agreement by and between Diversicare Healthcare Services,
Inc. (f/k/a Advocat Inc.) and Administrative Agent dated as of February 26,
2016, (viii) Pledge Agreement by and between Diversicare Leasing Company III,
LLC and Administrative Agent dated as of October 1, 2016 and effective as of
October 3, 2016, (ix) Amended and Restated Pledge Agreement by and between
Diversicare Property Co., LLC and Administrative Agent dated as of February 26,
2016 and (x) Amended and Restated Pledge Agreement by and between Diversicare
Holding Company, LLC and Administrative Agent dated as of February 26, 2016 (the
foregoing, as the same may be amended, restated, supplemented or otherwise
modified from time to time, individually, “Pledge Agreement” and, collectively,
“Pledge Agreements”), each remains in full force and effect and is hereby
ratified and confirmed in all respects, including with regard to the Second
Amended and Restated Term Loan and Security Agreement dated as of February 26,
2016 by and among those certain affiliates of Diversicare Healthcare Services,
Inc. that are signatories thereto as borrowers, Administrative Agent and the
Lenders, as the same has been amended prior to the date hereof and as amended by
the foregoing Sixth Amendment to Second Amended and Restated Term Loan and
Security Agreement dated of even date herewith (“Amendment”), and each reference
to the “Loan Agreement” shall refer to the Loan Agreement as amended by the
Amendment, and all of the undersigned’s respective liabilities and obligations
under and pursuant to the respective Pledge Agreement, as modified by the
Amendment (if and as applicable), are and shall be valid and enforceable and
shall not be impaired or limited in any way by the execution, delivery or
effectiveness of the Amendment; (b) represents and warrants to Administrative
Agent and Lenders, which representations and warranties shall survive the
execution and delivery hereof, that each of the undersigned’s representations
and warranties contained in the Pledge Agreement are true and correct as of the
date hereof, with the same effect as though made on the date hereof, except to
the extent that such representations expressly related solely to an earlier
date, in which case such representations were true and correct on and as of such
earlier date, each of the undersigned has the full right, authority and power to
enter into this Reaffirmation and this Reaffirmation constitutes the legal,
valid and binding obligation of each of the undersigned, enforceable against
each of the undersigned in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization or similar law affecting
creditor’s rights generally and general principles of equity; (c) agrees and
acknowledges that such ratification and confirmation is not a condition to the
continued effectiveness of the Amendment or the Pledge Agreement; and (d) agrees
that neither such ratification and confirmation, nor the solicitation of such
ratification and confirmation by Administrative Agent and Lenders, constitutes a
course of dealing giving rise to any obligation or condition requiring a similar
or any other ratification or confirmation from the undersigned with respect to
subsequent amendments or modifications, if any, to the Loan Agreement, as
amended by the Amendment or any other Financing Agreement (as defined in the
Loan Agreement). The execution, delivery and effectiveness of this instrument
shall not operate as a waiver of any right, power or remedy of Administrative
Agent or Lenders under the Pledge Agreements. Each of the undersigned
acknowledges and agrees that it has received and reviewed a fully-executed copy
of the Amendment and understands the contents thereof. A signature hereto sent
or delivered by facsimile or other electronic transmission shall be as legally
binding and enforceable as a signed original for all purposes. Illinois law
shall govern the construction, interpretation and enforcement of this
instrument.
[Signature Page Follows]



IN WITNESS WHEREOF, each of the undersigned has duly executed this Reaffirmation
of Pledge Agreements on and as of the date above.
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation




By: __/s/ Kerry D. Massey_________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer


ADVOCAT FINANCE INC., a Delaware corporation




By:__/s/ Kerry D. Massey________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer




DIVERSICARE LEASING CORP.,
a Tennessee corporation




By: __/s/ Kerry D. Massey________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer





SENIOR CARE FLORIDA LEASING, LLC, a Delaware limited liability company


By: Diversicare Leasing Corp., its sole member




By: __/s/ Kerry D. Massey_________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer







DIVERSICARE LEASING COMPANY II, LLC, a Delaware limited liability company




By:__/s/ Kerry D. Massey_________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer



DIVERSICARE KANSAS, LLC, a Delaware limited liability company

By:    DIVERSICARE HOLDING COMPANY, LLC, its sole member


By:__/s/ Kerry D. Massey_________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer





DIVERSICARE LEASING COMPANY III, LLC,
a Delaware limited liability company




By:__/s/ Kerry D. Massey_________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer





DIVERSICARE HEALTHCARE SERVICES, INC., a Delaware corporation


By: __/s/ James R. McKnight, Jr.______________
Name: James R. McKnight, Jr.
Its:
President and Chief Executive Officer







DIVERSICARE PROPERTY CO., LLC,
a Delaware limited liability company


By: __/s/ Kerry D. Massey_________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer





DIVERSICARE HOLDING COMPANY, LLC, a Delaware limited liability company

By: __/s/ Kerry D. Massey_________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer



DM3\6292423.5